DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 11/01/19. Claims 1-20 are pending in the instant application. Claims 1, 19 and 20 are independent. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the different image comprising the at least one object and being smaller than the image of the scene…”. This claim limitation is unclear to the Examiner. Is the “at least one will not be addressed at claim 20. Appropriate correction and clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Agarwal et al. (US 20130181989 A1).

Regarding Claim 1: Agarwal discloses a method of image processing (Refer to para [005]; “The above and other issues are addressed by a computer-implemented method, computer system, and computer program product for constructing a three-dimensional model for a scene from images of the scene.”), the method comprising: locating at least one object in an image of a scene (Refer to para [023]; “FIG. 1 illustrates how multiple images of a scene showing an object can be captured by cameras.”) selecting at least a portion of the image of the scene in accordance with the location of the at least one object in the image of the scene (Refer to para [023]; “The images 110 of a scene 100 are captured using cameras 120a, 120b, and 120c. Each camera 120 may capture an image 110 of the 

Regarding Claim 10: Agarwal discloses storing the location of the at least one object in the original image in a storage unit (Refer to para [024]; “The images of different scenes captured as shown in 

Regarding Claim 19: Agarwal discloses an apparatus for image processing (Refer to para [005]; “The above and other issues are addressed by a computer-implemented method, computer system, and computer program product for constructing a three-dimensional model for a scene from images of the scene.”), the apparatus comprising circuitry (Refer to para [101]; “The computer 1000 includes at least one processor 1002 coupled to a chipset 1004.”) configured to: locate at least one object in an image of a scene (Refer to para [023]; “FIG. 1 illustrates how multiple images of a scene showing an object can be captured by cameras.”) select at least a portion of the image of the scene in accordance with the location of the at least one object in the image of the scene (Refer to para [023]; “The images 110 of a scene 100 are captured using cameras 120a, 120b, and 120c. Each camera 120 may capture an image 110 of the scene 100 from a different angle. Since each image may be captured from a different angle, each image 110 may show a view 130 of the scene that is different from the view in other images 110. For example, the view 130a captured by camera 120a is different from the view 130b captured by camera 120b, which in turn is different from the view 130c captured by camera 120c. In an embodiment, the same camera may be used to capture multiple images of a scene from different angles. For example, a moving camera may be used to capture images of a scene.”) generate a different image of the at least one object in accordance with the selected portion of the image of the scene (Refer to para [024]; “FIG. 2 illustrates the process of reconstructing a three-dimensional structure of a scene and parameters of cameras used for capturing images of the scene given a set of images of the scene, according to one embodiment of the present invention. The three-dimensional structure of a scene and information describing the cameras used for capturing the images can be represented by a three-dimensional model 220. The images of different scenes captured as shown in FIG. 1 can be stored in an image store 200. The set 210 of images of a scene 100 

Regarding Claim 20: Agarwal discloses a computer program product (Refer to para [026]; “the computer system 300 might also include modules for receiving images via a network or modules for transmitting information describing the 3-D model via the network.”) comprising instructions which, when the program is executed by a computer (Refer to para [101]; “The computer 1000 includes at least one processor 1002 coupled to a chipset 1004.”) cause the computer to carry out a method of image processing (Refer to para [005]; “The above and other issues are addressed by a computer-implemented method, computer system, and computer program product for constructing a three-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20130181989 A1) in combination Uchiyama et al. (2018JP-2018-003815) using (US 20190220685 A1) as an English translation. 
Regarding Claim 2: Agarwal discloses all the claimed elements as rejected above. Agarwal does not expressly disclose a foreground object extraction process.

Uchiyama teaches an image processing apparatus including an image feature extraction unit configured to extract an image feature from an input image. More specifically, Uchiyama teaches locating the at least one object in the image of the scene comprises performing a foreground object extraction on the image of the scene (Refer to para [035]; “The foreground region extraction unit 107 generates a foreground region image from the image feature extracted by the image feature extraction unit 105. The correction parameter acquisition unit 108 extracts a feature point of the person from the image feature extracted by the image feature extraction unit 105. The extracted feature point of the person is used to geometrically correct the image in later processing, and therefore will be referred to as the geometric correction parameter (correction information). The feature point lies at each of the top of the head and the feet of the person in the present example but may lie at another body site as will be described below. If the person's legs are spread, the point at the feet is assumed to be a point between the feet, which lies on an extension of the person's torso.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Agarwal by adding a foreground region extraction processor as rejected by Uchiyama.

The suggestion/motivation for combining the teachings of Agarwal and Uchiyama would have been in order to “extract a feature amount for each of the regions into which the image is vertically divided along the horizontal borders. The re-identification feature extraction unit 110 adds a weight with use of the pixel values in the foreground region illustrated in FIG. 9B in calculation of the color histogram. The luminance values in the foreground region image range from 0 to 1. The foreground likelihood 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Agarwal and Uchiyama in order to obtain the specified claimed elements of Claim 2. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 4: Uchiyama teaches locating the at least one object in the image comprises comparing the image of the scene with a predetermined target image of the object (Refer to para [037 and 038]; “The re-identification feature extraction unit 110 extracts (generates) a re-identification feature, which is to be used for re-identification, from the input image and the foreground region image each geometrically corrected by the image correction unit 109. The re-identification feature refers to a feature specific to a person and distinguishes the person from another person, and whether they are the same person is determined by comparing the features to each other. The re-identification feature analysis unit 111 compares the re-identification feature acquired by the re-identification feature extraction unit 110 and a re-identification feature acquired by the image analysis unit 101 corresponding to a different camera, and determines whether the people corresponding to the respective re-identification features are the same person.”).
Regarding Claim 8: Uchiyama teaches magnifying the different image of the object to a predetermined size (Refer to para [049]; “In step S304, the image feature extraction unit 105 extracts the image feature from the person region acquired in step S303. The first neural network is used to extract the image feature. An input to this first neural network is a Red-Green-Blue (RGB) image having a fixed size. Therefore, the image feature extraction unit 105 first enlarges or reduces the image in the rectangular region acquired in step S303, thereby generating a person region image having the fixed size. The RGB image is, in other words, a three-dimensional array having a width, a height, and the number of channels. An image feature expressed by a feature map having a predetermined size is acquired as an output by inputting the person region image to the first neural network.”).

Regarding Claim 14: Uchiyama teaches the at least one object is a person and the plurality of points comprise points corresponding to at least one limb of the person (Refer to para [061]; “In step S310, the re-identification feature extraction unit 110 extracts the re-identification feature from the geometrically corrected image acquired in step S308 and the geometrically corrected foreground region image acquired in step S309. The processing in step S310 will be described with reference to FIGS. 9A and 9B. First, the re-identification feature extraction unit 110 equally divides the image of the object into N partial regions by drawing borderlines generally horizontally as illustrated in FIG. 9A. Then, the re-identification feature extraction unit 110 calculates a color histogram of the image individually with respect to each of the partial regions defined by dividing the image into the N equal portions. A human body consists of a head, a trunk, and limbs, and a feature of each of them such as a color often varies in the vertical direction due to the colors of clothes, skin, belongings, and/or the like. On the other hand, the color of clothes or the like unlikely exhibits a large change even with a change made to a direction in which the human faces, so that the feature is seldom subject to a large change in the horizontal direction.”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20130181989 A1) in combination Uchiyama et al. (2018JP-2018-003815) using (US 20190220685 A1) as an English translation and further in view of Park et al. (US 20120237114 A1).

Regarding Claim 3: Agarwal in combination with Uchiyama disclose all the claimed elements as rejected above. Agarwal in combination with Uchiyama does not expressly disclose performing at least chromatic distribution analysis of the image, a contrast distribution analysis of the image or a frame differencing with respect to a previous image of the scene.

Park teaches performing the foreground extraction (“an image foreground/background separation step S120”) comprises performing at least one of a chromatic distribution analysis of the image, a contrast distribution analysis of the image or a frame differencing with respect to a previous image of the scene (Refer to para [071]; “A general area-based stereo matching method directly uses a luminance value of an image. This is based on tan assumption that a color tone or a luminance value is substantially identical between binocular images and distortion between the two images is substantially absent. However, a color tone may be slightly different because of characteristics of cameras even when the same model of cameras are used and much effort is necessary to completely synchronize a color tone or a luminance value. Because a gradient distribution around a feature point, not an absolute luminance value, is used in the example embodiment of the present invention, an operation is possible without a large problem even when there is a slight binocular luminance or color difference.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Agarwal and Uchiyama by adding a foreground extraction method that completely synchronizes a color tone or luminance value as taught by Park. 


Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Agarwal, Uchiyama and Park in order to obtain the specified claimed elements of Claim 3. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20130181989 A1) in combination Ilic et al. (US 20160328827 A1).

Regarding Claim 9: Agarwal discloses all the claimed elements as rejected above. Agarwal does not expressly disclose performing a resolution adjustment on an image.

Ilic teaches techniques based on constructing a composite image from multiple image frames of an object. The image frames may be combined such that the extent of the object represented in the composite image exceeds the extent depicted in a single image frame.

More specifically, Ilic teaches performing a resolution adjustment on an different image in order to upscale or downscale the different image to a predetermined resolution (Refer to para [048]; “quality 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Agarwal by adding a real time processor as rejected above by Ilic.

The suggestion/motivation for combining the teachings of Agarwal and Ilic would have been in order “…to identify relative quality levels of image frames from which information about the same segment may be obtained. Using relative quality information, information from one or more of multiple image frames representing the same segment may be identified and used in rendering the composite image.” (at para [042]; Ilic).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Agarwal and Ilic in order to obtain the specified claimed elements of Claim 9. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 5-7, 11-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200314435 A1
US 9679215 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665